internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-117226-99 date date distributing distributing controlled parent target shareholder a business a business b business c business d business e plr-117226-99 business f a b this letter responds to your date request for rulings on certain aspects of the proposed transactions described below summary of facts publicly traded distributing is the common parent of a consolidated_group distributing directly conducts business a business b business c and business d only shareholder a owns five percent or more of distributing distributing wholly owns distributing which engages through its subsidiaries in business a business b business c business d business e and business f distributing wholly owns controlled which engages directly and through its subsidiaries in business f we have received financial information indicating that each of businesses a through f has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years controlled wishes to acquire unrelated target which is wholly owned by parent and engages in business f parent will not agree to the acquisition unless controlled is first separated from the distributing group proposed transactions to accommodate parent distributing proposes the following series of transactions i controlled will undergo a stock split ii distributing will transfer approximately a dollars in cash to distributing iii distributing will transfer the cash received in step ii to controlled the contribution plr-117226-99 iv distributing will distribute the controlled stock to distributing distribution v distributing will distribute the controlled stock to its shareholders pro_rata distribution in lieu of distributing fractional shares of controlled common_stock distributing will transfer these shares to an exchange agent the exchange agent for sale in the open market the proceeds will then be delivered to the distributing shareholders who would otherwise have received the shares vi controlled will acquire the stock of target from parent in exchange for b percent of the controlled stock plus cash the acquisition distributing and controlled will enter into a distribution agreement a tax_allocation_agreement and an employee matters agreement as part of the proposed transactions representations contribution and distribution the taxpayer makes the following representations regarding the contribution and distribution a no part of the consideration distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing and controlled represents the present operations of each corporation and there have been no substantial operational changes to either corporation since the date of the last financial statement submitted c immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d following distribution distributing and controlled will each continue the active_conduct of its business es independently and with its separate employees e distribution will be carried out to facilitate the acquisition distribution is motivated in whole or substantial part by this corporate business_purpose f except for distribution there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing plr-117226-99 or controlled after distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business i no intercorporate debt will exist between distributing and controlled at the time of or after distribution j immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d c b and as currently in effect sec_1_1502-13 as published by t d k payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l neither distributing nor controlled is an investment_company as defined in sec_368 and iv m distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock_distribution the taxpayer has made the following representations regarding distribution n any indebtedness owed by controlled to distributing after distribution will not constitute stock_or_securities o no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder plr-117226-99 of distributing p the five years of financial information submitted on behalf of distributing and controlled represents the present operations of each corporation and there have been no substantial operational changes to either corporation since the date of the last financial statement submitted q following distribution distributing and controlled will each continue the active_conduct of its business es independently and with its separate employees r distribution will be carried out to facilitate the acquisition distribution is motivated in whole or substantial part by this corporate business_purpose s there is no plan or intention by shareholder a and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution t there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 u there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business v immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before distribution to the extent required by applicable regulations see sec_1_1502-19 w payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length y distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all plr-117226-99 classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock z the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled stock distributed to distributing 2’s shareholders in distribution rulings contribution and distribution based solely on the information submitted and representations set forth above we rule as follows on the contribution and distribution the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 revrul_62_138 c b no gain_or_loss will be recognized by distributing on distribution sec_361 the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock on which distribution is made provided the controlled stock is held as a capital_asset on the date of distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 plr-117226-99 distribution based solely on the information submitted and representations set forth above we rule as follows on distribution no gain_or_loss will be recognized by distributing on distribution sec_355 rev_rul no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on distribution sec_355 the aggregate basis of the distributing stock and controlled stock in the hands of each distributing shareholder after distribution including any fractional shares of controlled stock to which the shareholder is entitled will equal the aggregate basis of distributing stock held by the distributing shareholder immediately before distribution allocated between the two in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of controlled stock received by each distributing shareholder will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 if cash is received by a distributing shareholder as a result of a sale of a fractional share of controlled stock by the exchange agent the shareholder will have gain_or_loss measured by the difference between the amount of cash received and the basis of the fractional share as determined in ruling above sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax effect of the controlled stock split described above in step i the acquisition or any payments made under the distribution agreement tax_allocation_agreement or employee matters agreement plr-117226-99 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the transaction is completed under the power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
